Citation Nr: 0633152	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for tinnitus greater 
than 10 percent disabling.

2.  Entitlement to an evaluation greater than 30 percent 
prior to May 31, 2002 and from November 1, 2002 to January 
29, 2004, and greater than 40 percent beginning January 30, 
2004 for postoperative residuals, acromioclavicular 
separation, right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2002 and 
September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2003, the RO advised the veteran that it intended to 
reduce the evaluation assigned his service connected squamous 
cell carcinoma of the larynx from 100 percent to 30 percent.  
In December 2003, the RO effectuated the reduction, effective 
March 1, 2004.  The veteran filed a notice of disagreement 
with the reduction in the same month.  The RO had not had a 
chance to issue a statement of the case (SOC) as to this 
issue; however, in a written statement dated in June 2004, 
the veteran's representative withdrew the notice of 
disagreement.  Hence, the Board finds that this issue is not 
before it.

The issue of entitlement to an evaluation greater than 30 
percent prior to May 31, 2002 and from November 1, 2002 to 
January 29, 2004, and greater than 40 percent beginning 
January 30, 2004 for postoperative residuals, 
acromioclavicular separation, right shoulder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.



CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F. 3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran originally claimed entitlement to service 
connection for bilateral tinnitus.  His claim was 
subsequently granted, in a September 2002 rating decision, 
and the disability-bilateral tinnitus-was assigned a 10 
percent evaluation.  In January 2003, the veteran's 
representative filed a notice of disagreement arguing that a 
10 percent evaluation should be granted for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  


REMAND

The veteran submitted a timely notice of disagreement in May 
2002 to a March 2002 rating decision granting a 20 percent 
evaluation for his service connected right shoulder 
disability.  The RO responded in January 2003, granting a 30 
percent evaluation for the right shoulder disability 
effective from March 2, 2001 and a temporary total evaluation 
under 38 C.F.R. § 4.30 from May 31, 2002 to October 31, 2002, 
but resuming the 30 percent evaluation beginning November 1, 
2002.  Subsequently, the RO granted a 40 percent evaluation, 
effective January 30, 2004, for the right shoulder 
disability.  These grants do not, however, represent a total 
grant of benefits under the regulations.

The RO has not had the opportunity to issue an SOC as to this 
issue.  In contrast to the issue involving the reduction of 
the evaluation for the service-connected larynx cancer, the 
veteran has not withdrawn his notice of disagreement 
concerning his right shoulder.  Since a notice of 
disagreement has been submitted, an SOC should be issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of 
entitlement to an evaluation greater than 
30 percent prior to May 31, 2002 and from 
November 1, 2002 to January 29, 2004, and 
greater than 40 percent beginning January 
30, 2004 for postoperative residuals, 
acromioclavicular separation, right 
shoulder.

2.  If the veteran timely perfects his 
appeal, and after undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
entitlement to evaluation greater than 30 
percent prior to May 31, 2002 and from 
November 1, 2002 to January 29, 2004, and 
greater than 40 percent beginning January 
30, 2004 for postoperative residuals, 
acromioclavicular separation, right 
shoulder, in consideration of all 
appropriate laws and regulations.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental SOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take n 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


